TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 20, 2014



                                      NO. 03-13-00646-CV


                                  C. L. J. and T. P., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




           APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
          REVERSED AND RENDERED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the decree signed by the trial court on September 11, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s decree. Therefore, the Court reverses the trial court’s decree and renders judgment

that the evidence is insufficient to support the termination of appellants’ parental rights.

Appellee shall pay all costs of the appeal both in this Court and the court below.